*548Since the petitioner never demonstrated that the failure to serve a timely notice of claim was caused by her son’s physical or psychological disability, it cannot be said that the Supreme Court improvidently exercised its discretion in denying her application (see, Matter of Albanese v Village of Floral Park, 128 AD2d 611). Significantly, the proposed notice of claim submitted to the Supreme Court was signed by the son. Further, under the facts of this case, we find that the respondents would be prejudiced if the application were granted. Thompson, J. P., Brown, Kunzeman and Fiber, JJ., concur.